PER CURIAM.
This appeal was taken within one year from its signing by the District Judge, hence the time for a devolutive appeal is governed by the old Code of Practice (article 593), and not by the 90-day period prescribed by the new LSA-Code of Civil Procedure (article 2087), effective January 1, 1961, per the reservation contained in Section 4(B) (2) (a) thereof, which reads as follows:
“ * * * (B) The provisions of the Louisiana Code of Civil Procedure enacted by Section 1 hereof, so far as applicable, shall govern and regulate the procedure in all civil actions and proceedings :
* * * * * *
“(2) Pending on the effective date of this act, except that none of the provisions thereof shall:
“(a) Decrease or shorten any procedural delay granted or allowed by any law in existence immediately prior to, and which had commenced to run but had not yet completely elapsed on, the effective date of this act; * * *
Accordingly, the motion to dismiss is denied.
Motion to dismiss denied.